Citation Nr: 0209949	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal arose from April 1995 and April 1997 rating 
actions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to these claims.  In June 2000, the Board of 
Veterans Appeals (Board) remanded this case to the RO.  That 
same month, the Roanoke, Virginia RO, which now has 
jurisdiction of the case, issued a supplemental statement of 
the case which informed the veteran and his representative of 
the continued denial of his claims.


FINDING OF FACT

The veteran does not suffer from a liver disabilty or from 
peripheral neuropathy that can be related to his period of 
service.


CONCLUSION OF LAW

Neither a liver disability nor peripheral neuropathy was 
incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(a) 
&(e) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
liver disorder and for peripheral neuropathy, both of which 
he claims he developed after being exposed to Agent Orange 
during his tour of duty in Vietnam.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records include the reports of 
the February 1966 entrance examination and the June 1969 
separation examination.  These reports did not note any 
complaints concerning a liver disorder or peripheral 
neuropathy.  The examinations were within normal limits.  The 
remainder of his service medical records also made no mention 
of either disorder.

The veteran submitted letters written to him by his sister 
during his period of service.  Letters dated in 1967 and 1969 
referred to his heavy drinking.

Private hospital records reflect his treatment in March 1987 
for acute alcoholic hepatitis and gastritis.  Between June 
and August 1990, he was admitted with a diagnosis of severe 
Laennec's cirrhosis of the liver.  The hospital report noted 
his long history alcoholism, although he denied drinking for 
the one month period prior to this hospitalization.  

On January 4, 1995, the veteran's private physician, D.F.G., 
submitted correspondence which referred to the veteran's 
treatment for Laennec's cirrhosis of the liver and cirrhosis.  
It was commented that the cirrhosis was probably related to 
Agent Orange.

The veteran was afforded a VA Agent Orange examination in 
August 1995, during which he complained of muscle aching and 
tingling.  The examination found some liver enlargement.  
There was no diagnosis of peripheral neuropathy.

The veteran was re-examined by VA in March 1996.  His liver 
was enlarged with a sharp edge.  It was non-nodular and was 
about 3 fingerbreadths below the right subcostal margin.  It 
was nontender.  The diagnosis was hepatomegaly.  He also 
complained of progressive numbness in the upper extremities, 
as well as some numbness in the feet.  During the peripheral 
nerves examination, he denied alcohol abuse.  The motor 
examination was normal.  The sensory examination revealed 
dysesthesia in the tips of all fingers extending into the 
palms and some mild dysesthesia involving the soles of the 
feet, without evidence of clear objective sensory loss to the 
primary modalities.  An electromyography (EMG) test performed 
in May 1996 found no evidence to support a clinical diagnosis 
of neuropathy.

The veteran's private physician, D.F.G., submitted additional 
correspondence in October 1997.  He stated that he had sent a 
letter to the Agent Orange Veteran's Payment Program in May 
1990.  At that time, he had noted that the veteran had been 
treated for Laennec's cirrhosis and that he did not think 
that Agent Orange had caused his liver problems.  Rather, he 
had noted at that time that his liver problems were related 
to past heavy alcohol use.  The veteran has since 
discontinued drinking and his liver function studies are back 
into the normal range.  He noted that he had commented in 
January 1995 that the veteran's liver disorder could possibly 
be related to Agent Orange.  He stated that Agent Orange does 
cause many illnesses.  However, there was no evidence in the 
veteran's treatment file, such a biopsy, that would relate 
his liver problems to Agent Orange.  Again, it was commented 
that Laennec's cirrhosis had caused the veteran's liver 
problems; this may be related to Agent Orange but there was 
no firm proof of it.

A private outpatient treatment report dated in November 1999 
referred to the veteran as a reformed alcoholic.  It was 
noted that he had been a heavy drinker before stopping 
approximately 10 years before.


Laws and regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001).  If a chronic disorder 
such as an organic neurological disease is manifested to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

During the pendency of the veteran's appeal, the law 
pertaining to the presumption of exposure to herbicides in 
Vietnam was changed.  The Veteran's Education and Benefits 
Expansion Act of 2001, H.R. 1291, § 201 (2001) provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Prior to this 
change, the law required service in Vietnam and that a 
veteran have one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e) (2000) before exposure was presumed.  
See also McCartt v. West, 12 Vet. App. 164 (1999).  Because 
the new regulation allows for presumption to Agent Orange for 
all veterans who served in Vietnam, it is more favorable to 
the veteran and will be relied upon in this case.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) 
(2001).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6) (2001).  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (2001).  

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer and, and set 
forth in the 1999 Notice specifically, including malignant 
melanoma, basal cell carcinoma, and squamous cell carcinoma.  
See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 
59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in March 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the Veterans Claims Assistance Act of 2000, (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this letter, he was 
informed of the evidence that was already of record and of 
what evidence was needed to substantiate his claims.  He was 
also told of what VA would do to assist him and of what his 
duties were.  Additional records were sought by VA; however, 
no response was received and the veteran was contacted in 
July 2001 and told that it was now his responsibility to 
obtain any records.  No response was received from the 
veteran, although his representative noted in the June 2002 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, that all relevant records were contained in 
the claims folder.  Therefore, it is found that VA has met 
its duties of notice and development pursuant to the 
provisions of the VCAA.

Discussion

A review of the record indicates that the veteran did serve 
in Vietnam in 1968; therefore, his exposure to Agent Orange 
will be presumed.  However, the record does not indicate that 
the veteran has any of the diseases for which service 
connection may be presumed in those exposed to herbicide 
agents.  The veteran has been diagnosed with Laennec's 
cirrhosis of the liver; this condition is not listed at 
38 C.F.R. § 3.309(e).  Moreover, while the veteran's private 
physician had stated that this disorder "may" or 
"possibly" be related to Agent Orange, it was admitted that 
there was no firm proof of such a relationship in the claims 
folder, such as medical records or a biopsy report.  This 
physician admitted himself in 1997 that his condition was 
more likely related to the veteran's alcohol abuse, which is 
well documented in the record.  Clearly, the veteran's 
condition has been related to his long history of alcohol 
abuse.  In fact, Laennec's cirrhosis is defined as cirrhosis 
of the liver closely associated with chronic excessive 
alcohol ingestion.  See Dorland's Illustrated Medical 
Dictionary, 27th  ed., revised 1988.  The veteran has also 
claimed that he has peripheral neuropathy related to 
herbicide exposure.  However, the record does not indicate 
that he has ever been diagnosed with acute or subacute 
peripheral neuropathy (which means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset).  Therefore, there is no basis in the record upon 
which to award service connection for Laennec's cirrhosis or 
peripheral neuropathy pursuant to 38 C.F.R. § 3.309(e) 
(2001).

However, the veteran could still be awarded service 
connection if entitlement could be established on a direct 
basis.  In the instant case, such entitlement has not been 
established.  There is no evidence of record to indicate that 
Laennec's cirrhosis of the liver or peripheral neuropathy 
were present in service, nor is there any indication that 
cirrhosis of the liver was present to a compensable degree 
within one year of his separation from service.  See 
38 C.F.R. § 3.309(a) (2001).  In fact, the first diagnosis of 
this disorder was not made until approximately 1990, over 20 
years following his discharge.  In regard to the claim for 
peripheral neuropathy, there is no evidence of record that 
indicates that the veteran even currently suffers from this 
disorder; an EMG conducted in May 1996 had found evidence to 
support its diagnosis.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for Laennec's cirrhosis of the liver and 
peripheral neuropathy as secondary to exposure to herbicides 
(Agent Orange).



ORDER

Service connection for Laennec's cirrhosis of the liver is 
denied.

Service connection for peripheral neuropathy is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

